Citation Nr: 1419879	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Propriety of the rating reduction from 70 to 50 percent for major depressive disorder, also claimed as adjustment disorder.

2.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served had active service from June 1977 to April 1982.

This matter comes before the Board of Veterans' Appeals on appeal from September and December 2008 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

In June 2012, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

Intertwined with the issue of entitlement to TDIU is the issue of whether the Veteran timely perfected an appeal of that claim to the Board.  As discussed in more detail below, that issue is moot in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an increased disability rating for a neck disability was raised during the Board hearing, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
The issues of entitlement to a disability rating in excess of 70 percent for major depressive disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's mental health disability meets the criteria for a 70 percent disability rating; thus, a reduction was not merited.


CONCLUSION OF LAW

The reduction in the rating for the mental health disability from 70 percent to 50 percent, effective March 1, 2009, was improper, and restoration of the prior disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.130, Diagnostic Code 9440 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As mentioned above, the agency of original jurisdiction denied an appeal on the issue of entitlement to a TDIU, because the Veteran did not file a substantive appeal within 60 days of the date of the Statement of the Case.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is an element of all appeals for rating increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, whether the Veteran timely filed a substantive appeal for his claim for a TDIU is moot as a claim for TDIU is encompassed in his claim for an increased disability rating for mental health disability, which was properly appealed.  Therefore, the claim of entitlement to a TDIU is also on appeal before the Board.    

The agency of original jurisdiction granted a 70 percent disability rating for the Veteran's mental health disability in an April 2007 rating decision but then reduced the disability rating to 50 percent in a December 2008 decision, effective March 1, 2009.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a) ; see also Brown, 5 Vet. App. at 421. 

The reduction in rating from 70 percent to 50 percent for the Veteran's mental health disability was improper.  See Brown, 5 Vet. App. at 421.  The preponderance of the evidence does not demonstrate that the Veteran's mental health condition had manifested sustained improved.  See VA Examinations 4/08, 7/10; Board Hearing.  The Veteran reported several concerns with the accuracy of the VA examination on which his rating reduction was based.  Specifically, the Veteran felt more relaxed and less anxious because of pain medication he took, and he felt the test for memory was not as probative because it asked about an area of interest he has.  See Board Hearing.  

Contrary to the reduction, the evidence supports that the Veteran meets the criteria for a 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  The Veteran reported having trouble with his memory approximately 10 times per day.  See VA Examination 7/10, Board Hearing.  He is very isolated, living alone away from town; he has been divorced several times and reported no friends, except involvement in a motorcycle club.  See id.  He sometimes does not keep up with his own personal hygiene.  See id.  The Veteran suffers from near-constant depression, anxiety, and panic attacks about twice a week.  See VA Examination 7/10, VA Treatment 2009, 2010.  The Veteran is unemployed and reported some conflicts in his past jobs.  See VA Examination 7/10, Board Hearing.  He also reported irritability and becoming easily agitated with people, including episodes of "road rage" where he follows other drivers to "tell them off".  See id.  These symptoms and the entirety of the Veteran's disability picture show occupational and social impairment with deficiencies in most areas sufficient for a 70 percent rating.  Therefore, the rating reduction was inappropriate, and the 70 percent disability rating is reinstated.


ORDER

Restoration of the 70 percent disability rating, effective March 1, 2009, for the service-connected major depressive disorder is granted.


REMAND

During the June 2012 Board hearing, the Veteran reported that his major depressive disorder had worsened.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence to rate disabilities.  See 38 U.S.C.A. § 5103A(d); Palczewski, 21 Vet. App. at 180.    

Additionally, the Veteran has several service connected disabilities, is unemployed, and has reported that his unemployment is due to his service-connected disabilities.  An examination on his ability to function in employment is necessary.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file any outstanding VA treatment records.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

The examiner shall also state whether the Veteran's service-connected psychiatric disorder prevents him from securing or following substantially gainful employment. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of his service-connected psychiatric disorder. 

3.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to address the question of entitlement to a TDIU.  The entire claims file and a copy of this remand shall be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies shall be conducted.

The examiner is requested to opine as to whether the Veteran's service-connected disabilities, considered either alone or together, at least as likely as not render  him unable to secure or follow a substantially gainful occupation at any period during this appeal.  The examiner shall consider the Veteran's level of education, special training, and previous work experience, but not any effects of non-service-connected disabilities or age. 

A complete explanation or rationale should be provided for any opinion offered.  All lay and medical evidence must be considered.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


